Citation Nr: 0123614	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The appellant had active military service from April 1968 to 
November 1969, and from May 1972 to January 1991.  He served 
in Vietnam.  His awards and decorations included the Combat 
Action Ribbon and Purple Heart.
This appeal arose from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a gastrointestinal 
disorder.

In September 2000 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  The Board also determined that 
the claim of entitlement to service connection for a 
gastrointestinal disorder was not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

The claimant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was pending at 
the Court, the VA Office of General Counsel requested that 
the Court vacate the September decision by the Board in part, 
dismissing the issue of whether new and material evidence was 
submitted to reopen a claim of entitlement to service 
connection for a gastrointestinal disability, and vacating 
the issue of entitlement to service connection for a 
gastrointestinal disability denied as not well-grounded, and 
remand the case for readjudication in light of the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 

The Court granted the Appellee's unopposed motion in an order 
issued in March 2001, and has remanded the case to the Board 
for further action consistent with the directives of the 
order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629. 

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC No. 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that additional development of the record is 
needed as the Board's medical conclusions must be supported 
by medical authority or evidence of record and not simply the 
Board's own unsubstantiated opinions.  38 U.S.C.A. § 
7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

At the outset the Board notes that service-connection has 
been established for hemorrhoids. 

A comprehensive review of the service medical records for 
both periods of active duty essentially shows that the 
appellant had amebiasis during his first period of service, 
with abdominal complaints during both periods of service.  
Also, during his second period of service, he was treated for 
episodes of viral gastritis.  In January 1990 his abdominal 
symptoms were of questionable etiology.  

The appellant's separation examination in November 1990 
revealed no significant medical history. 

The postservice medical records dating from approximately 
April 1991 reveal treatment for the appellant's abdominal 
complaints.  Various diagnostic workups were nonrevealing 
until an upper gastrointestinal series in December 1994 
reflecting the presence of a sliding hiatal hernia with 
reflux.  


Also noted was evidence of spasm and deformity and mucosal 
hypertrophy in the duodenal apex without evidence of ulcer 
crater.  Such findings were noted to suggest the possibility 
of a duodenitis process. 

The appellant and his wife contend that he has continued to 
have persistent gastrointestinal symptoms following his 
retirement from active service that were ultimately 
attributed to a hiatal hernia found on upper gastrointestinal 
series in December 1994. 

The Board notes that the appellant should be afforded a 
comprehensive VA examination by a specialist in 
gastroenterology in order to determine the nature, extent of 
severity, etiology and date of approximate onset of any 
present gastrointestinal disability including hiatal hernia.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim as mandated 
under the VCAA of 2000, the Board is deferring adjudication 
of entitlement to service connection for a gastrointestinal 
disability pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of any 
gastrointestinal symptomatology.  



After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific record not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001).

3.  The RO should arrange for a VA 
examination of the appellant by a 
specialist in gastroenterology or other 
appropriate specialist, including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature, extent of 
severity, etiology of any 
gastrointestinal disorder(s) which may be 
present, and date of approximate onset.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that any 
gastrointestinal disorder(s) including 
hiatal hernia found on examination is 
related to any incident of service 
including abdominal symptoms of unknown 
etiology.  The rationale for any opinion 
expressed should be provided in detail.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App 
268 (1998). 

The RO must also review the claims file 
to ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) are fully complied 
with and satisfied.  See also 66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3,159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a gastrointestinal 
disability.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted in this case.  The appellant need 
take no action until notified by the RO; however, the 
appellant is hereby notified that failure to report for any 
scheduled VA examination(s) may adversely affect the outcome 
of his claim of entitlement to service connection for a 
gastrointestinal disability.  38 C.F.R. § 3.655 (2000)



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


